Case: 3:13-cv-00283-WHR-SLO Doc #: 177 Filed: 06/08/20 Page: 1 of 3 PAGEID #: 1354




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    IRON WORKERS DISTRICT                           :   Case No. 3:13-cv-00283
    COUNCIL OF SOUTHERN OHIO &                      :
    VICINITY BENEFITS TRUST, et al.,                :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
           Plaintiffs,                              :
                                                    :
    vs.                                             :
    G.M.A.B. LLC, et al.,                           :
                                                    :
           Defendants.                              :


                            REPORT AND RECOMMENDATIONS 1


          The Court previously determined that Colin M. Garrett committed civil contempt

by violating the creditor’s bill issued on September 8, 2015. (Doc. #s 79, 157, 158). The

Court imposed upon Garrett the reasonable amount of judgment creditors’ attorney fees

and costs in the amount of $48,317.88.

          On March 9, 2017, the Court ordered Garrett to submit to the Trusts and file with

this Court his affidavit each month containing certain information until the Court’s

December 2, 2013 Judgment is satisfied. (Doc. #158). The last affidavit Garrett

submitted to the Court was in August 2018. (Doc. #175).

          On May 8, 2020, the Court ordered Garrett to show cause within fourteen days

why he should not be held in contempt for failing to comply with the Court’s March 9,

2017 Order. (Doc. #s 158, 176). Garrett has not responded to the Order to Show Cause.


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:13-cv-00283-WHR-SLO Doc #: 177 Filed: 06/08/20 Page: 2 of 3 PAGEID #: 1355




He has consequently failed to show cause or present any reason why he should not be

held in contempt for violating the Court’s March 9, 2017 Order.

                  IT IS THEREFORE RECOMMENDED THAT:

       1.   Colin M. Garrett be found in contempt of the Court’s March 9, 2017 Order;
            and

       2.   In addition to the Judgment and attorney fees previously entered against
            Colin M. Garrett (Doc. #18), Judgment be entered against Colin M. Garrett
            for the amount of reasonable attorney fees and costs—$48,317.88—
            previously assessed against him due to his continuing and current contempt.


June 8, 2020                                    s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                           2
Case: 3:13-cv-00283-WHR-SLO Doc #: 177 Filed: 06/08/20 Page: 3 of 3 PAGEID #: 1356




                         NOTICE REGARDING OBJECTIONS

         Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Such objections shall specify the
portions of the Report objected to and shall be accompanied by a memorandum of law in
support of the objections. If the Report and Recommendation is based in whole or in part
upon matters occurring of record at an oral hearing, the objecting party shall promptly
arrange for the transcription of the record, or such portions of it as all parties may agree
upon or the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
directs. A party may respond to another party=s objections within FOURTEEN days after
being served with a copy thereof.

        Failure to make objections in accordance with this procedure may forfeit rights on
 appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
 949-50 (6th Cir. 1981).




                                             3
